UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1566



JESSIE W. DICKERSON,

                                             Plaintiff - Appellant,

          versus


KINGSTON METALS SOUTH CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-1722-3-17BD)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie W. Dickerson, Appellant Pro Se. Richard James Morgan, Bernie
Wellington Ellis, MCNAIR LAW FIRM, P.A., Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

Defendant's motion for summary judgment in Appellant's employment

discrimination action. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Dickerson v. Kingston Metals South
Corp., No. CA-95-1722-3-17BD (D.S.C. Mar. 10, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2